Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-21 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
	The Specification fails to demonstrate possession of any specific chamber shape “to decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber,” or specific “curved surface such that the fluid chamber is
shaped to decrease bubbles being trapped when a sample flows into the fluid chamber.”  As an initial matter, the potential point of novelty and non-obviousness is chamber shape “to decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber” because cartridges with two flexible chambers for PCR (including “receiving ports,” “transfer device,” heater, light source and optical detector) are well-known (US 7,799,521; US 2004/0209331; US 2016/0193603; US 2016/0251698; WO 2015/106932).  None of this prior art uses this clause to describe their chambers; yet the prior art is replete with discussion about bubble formation (see e.g. US 2016/0193603).  In other words, Applicants may be claiming a new (or “nascent”) configuration of chamber for which skilled artisans have little knowledge apart from this application.  Thus, specific guidance as to the specific chamber shape “to decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber” is critical to describing the invention and distinguishing over prior art.
	Next, neither the claims nor the specification describe any particular chamber structure and configuration that yields “decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber.”  Instead, the claims recite that the chambers can have “curved surface such that the fluid chamber is
shaped to decrease bubbles being trapped when a sample flows into the fluid chamber.”  Yet, the prior at shows indistinguishable curved surfaces (US 7,799,521; US 2004/0209331; US 2016/0193603; US 2016/0251698; WO 2015/106932).  Even more, neither the claims nor the specification provide any detail as to how or what “curved surface” yields decrease bubbles being trapped when a sample flows into the fluid chamber.  The specification and the claims are silent as to any design parameters.  At best, the claims recite “the curved surface of the fluid chamber has a curvature that is larger than a curvature of a wavefront of the sample as the sample flows through the fluid chamber.”  However, first, this only describe what the sample does when it flows through the chamber, not any particular shape, structure, size, composition or any other physical feature of the chamber.  Second, this fails to specific any particular size of the chamber and/or sample, much less curvature measurement (e.g. diameter) for comparison of the chamber curvature and sample curvature.  Finally, this fails to specify which wavefront of the sample.  A sample liquid will have innumerable different wavefronts at different times during movement.  Neither the specification nor the claims specify which of innumerable wavefronts.  Thus, the specification fails to demonstrate possession of chamber structure and configuration that yields “decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber.”
	In sum, the claims and specification fail to demonstrate possession of any specific chamber shape “to decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber,” or specific “curved surface such that the fluid chamber is shaped to decrease bubbles being trapped when a sample flows into the fluid chamber.”  

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
	A. Chamber Shape “to Decrease bubble Formation”
	The metes and bound of the following functional limitation are unclear: chamber shape “to decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber,” or specific “curved surface such that the fluid chamber is shaped to decrease bubbles being trapped when a sample flows into the fluid chamber.”  As an initial matter, the potential point of novelty and non-obviousness is chamber shape “to decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber” because cartridges with two flexible chambers for PCR (including “receiving ports,” “transfer device,” heater, light source and optical detector) are well-known (US 7,799,521; US 2004/0209331; US 2016/0193603; US 2016/0251698; WO 2015/106932).  None of this prior art uses this clause to describe their chambers; yet the prior art is replete with discussion about bubble formation (see e.g. US 2016/0193603).  Thus, the specific chamber shape “to decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber” is critical to understanding the claimed invention and comparing prior art.
	Next, the specification fails to provide specific chamber structure clearly linked to the functional limitation of “decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber.”  Instead, the claims recite that the chambers can have “curved surface such that the fluid chamber is
shaped to decrease bubbles being trapped when a sample flows into the fluid chamber”; or a “tear drop shape.”  Yet, the prior at shows indistinguishable curved surfaces and “tear drop shape” (US 7,799,521; US 2004/0209331; US 2016/0193603; US 2016/0251698; WO 2015/106932; US 20090021728).  It is unclear how the potential novelty of Applicants’ generically claimed chamber is different from this prior art.  Even more, neither the claims nor the specification provide any detail as to how or what “curved surface” yields decrease bubbles being trapped when a sample flows into the fluid chamber.  The specification and the claims are silent as to any design parameters.  At best, the claims recite “the curved surface of the fluid chamber has a curvature that is larger than a curvature of a wavefront of the sample as the sample flows through the fluid chamber”; or a “tear drop shape.”  However, first, the former only describe what the sample does when it flows through the chamber, not any particular shape, structure, size, composition or any other physical feature of the chamber.  Second, this fails to specific any particular size of the chamber and/or sample, much less curvature measurement (e.g. diameter) for comparison of the chamber curvature and sample curvature.  Finally, this fails to specify which wavefront of the sample.  A sample liquid will have innumerable different wavefronts at different times during movement.  Neither the specification nor the claims specify which of innumerable wavefronts.  As a final matter, the Drawings never show chamber structure and configuration that yields “decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber”; or “tear drop shape.”  Instead, the only chamber structure and configuration are as follows:

    PNG
    media_image1.png
    415
    607
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    410
    660
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    358
    738
    media_image3.png
    Greyscale

(Figs. 1, 6 & 8).  None of these provides any explanation of the “curvature” of either the sample “wavefront” or chamber; nor discloses a teardrop shape (only ovals or circles).  Thus, the specification fails to describe any particular chamber structure and configuration that yields “decrease bubble formation . . . when a sample flows into the first fluid chamber and the second fluid chamber.”

B. “Walls”
The “top wall” and “bottom wall” that form the chambers are confusing.  Specifically, claim 1 requires (emphases added and discussed below):
a fluid chamber formed by a top wall and a bottom wall, the top wall including a curved surface and the bottom wall including a curved surface such that the fluid chamber is shaped to decrease bubbles being trapped when a sample flows into the fluid chamber. . . .

First, it is not clear how only two walls define two chambers because three walls, a valve or some other component to prevent ingress and egress into a chambers is required to define two chambers.  
	Second, Applicants use “wall” contrary to common understanding without clearly redefining it.  See MPEP § 2173.05(a)(III).  A wall is a vertical structure, but a “top wall” and a “bottom wall” describe floors and ceilings.  Yet, this description is consistent with Applicants disclosure as embodied in Figure 8:

    PNG
    media_image4.png
    281
    562
    media_image4.png
    Greyscale

This shows layers 31-34 of a particular thin laminate structure used to quickly convey heat from heating elements embedded in the laminate structure to reaction chambers 4,5, which chambers are connected by channel 6 for PCR.  The PCR occurs from cycling back and forth between the chambers using plungers that press the thin, flexible laminate structure.  This is the only example in the specification of chambers formed from top and bottom substrates (paras. 0101-02 and Example 1).  In other words, the chamber formations are confusing in light of the specification, claims and common meaning of “walls.”

	C. “Tear Drop Shape” Chamber
	Claims 2 and 20 recite “the fluid chamber has a tear drop shape,” but it unclear what this means.  Specifically, it is unclear in what direction the teardrop is formed.  For example, is it in the x-plane, y-plane or z-plane?  None of the Figures show a tear drop shape; rather only oval shape.  Thus, it is unclear how the tear drop shape is formed.
	
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637